Appeal from so much of a decree of the Surrogate’s Court, Kings County, confirming the report of a Referee as adjudges that an antenuptial agreement between appellant and the deceased was fair and not induced by fraud and that appellant’s notice of election pursuant to section 18 of the Decedent Estate Law was inoperative and of no legal effect. On April 6, 1949 appellant and decedent were about to be married. Each had been married before. Each had married children. On that date they executed an antenuptial agreement whereby each released his rights in the other’s estate, except that *994appellant was to receive $3,000 out of decedent’s estate if she survived him. Decedent was then worth over $200,000. Appellant and decedent were married on April 9,1949. He executed a will on November 21, 1949, leaving his estate to his three sons after a bequest of $3,000 to appellant. He died on March 5,1955. Appellant filed a'notice of election to take against the will. The notice was rejected. Appellant instituted this proceeding to declare the notice valid. The answer pleaded the antenuptial agreement as a defense. Appellant claims the agreement was induced by fraud. Decree insofar as appealed from unanimously affirmed, without costs. The findings are that there was no inequality, overreaching, concealment, misrepresentation, deception, or lack of understanding on the part of appellant of the effect of her act. The evidence is sufficient to support the findings. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.